Citation Nr: 0204298	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  97-26 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Oakland, California 
Regional Office (RO).  This case was previously before the 
Board in October 1999 and remanded for additional development 
and adjudication.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
shows that the veteran had a personality disorder before, 
during and after active service.

2.  Personality disorders are not diseases or injuries for 
which service connection can be granted.

3.  An acquired psychiatric disorder is not shown to have 
been manifested prior to service.

4.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.




CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred as a result of such service.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137, (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's service medical entrance 
examination, dated in August 1977, shows that his psychiatric 
status was clinically evaluated as normal; this report does 
not reference the presence of mental problems or impairment 
of any sort.  A report of medical history, prepared in 
conjunction with his entrance into service, shows that he 
denied having or ever having had depression or excessive 
worry, but does reflect that he indicated a history of 
nervous trouble.  Service records dated thereafter show the 
veteran received demotions, disciplinary actions and 
reprimands for numerous misconduct problems, including 
marijuana possession, alcohol abuse, unauthorized absences, 
failure to obey orders from superiors, and theft.  A report 
dated in September 1978, shows that the veteran was evaluated 
for an "emotional problem."  No diagnosis was given at that 
time and it was noted that the veteran was "reassured and 
returned to duty."  A November 1980 report shows the veteran 
was considered for an administrative discharge by reason of 
misconduct, but it was not implemented.  The report of his 
separation medical examination in July 1981 shows that his 
psychiatric status was found to be clinically normal.

The post service medical records show that major depression, 
recurrent, generalized anxiety disorder and polysubstance 
dependence in remission were diagnosed at the Tehama County 
Health Agency by a therapist in May 1995 and these diagnoses 
were also the basis of a grant of disability benefits, Social 
Security Administration (SSA).  The decision of the SSA 
pertaining to his disability award reflects that in October 
1995, the veteran was found to be "disabled" within the 
SSA's operative statutes and regulations.  The SSA 
Administrative Law Judge (ALJ) found that the veteran had not 
engaged in substantially gainful activity due to orthopedic 
and mental impairments with disability commencing in October 
1991.  

Private medical records dated from March 1995 to September 
1996 primarily show treatment for various unrelated physical 
ailments, but do note the veteran's long history of drug and 
alcohol abuse.  These records also include statements dated 
in September 1995 and December 1996 from J.S. Busey, Ph.D.  
Dr. Busey indicated that although he did not provide direct 
treatment to the veteran, he did administer the MMPI-2 test 
which yielded results consistent with a chronic mental 
disease, most likely paranoid schizophrenia with episodic 
bouts of psychosis.  

In a statement received in September 1997 the veteran 
reported that he suffered from personality and anxiety 
disorders as a child and that his mother was a paranoid 
schizophrenic.  The veteran later presented testimony at a RO 
hearing in March 1998 about the onset and severity of his 
claimed disability.  He testified that prior to service he 
had symptoms of anxiety and later experienced weekly anxiety 
attacks in service but did not seek treatment.  He also 
testified that his mother was a schizophrenic and continued 
to take medication or treatment for that condition and that 
his father abandoned the family at an early age.  The veteran 
testified that he first sought treatment after service in 
1991.

Additional records from Tehama County Mental Health dated 
between 1993 and 1998 show continuing psychiatric evaluation 
and treatment.  Specifically, these records note the 
veteran's turbulent preservice history, including sexual 
abuse and heavy drug use.  A statement from a private 
psychologist in September 1997 indicates that the veteran's 
home life growing up was "not good," especially considering 
that his mother was psychotic.  He stated that he "did not 
do well" during his four years in the Navy, despite 
receiving an honorable discharge, because of his recurring 
"anxiety attacks," which he had experienced "since he can 
remember."  These records also contain diagnoses of bipolar 
disorder, cyclothymic disorder and polysubstance dependence.  
Records from Butte County Alcohol, Drug and Mental Health 
Services show psychiatric admissions of the veteran in 
September 1992, January 1993 and November 1993.  

In July 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before a 
Traveling Member of the Board.  He testified that he was 
raised in a highly dysfunctional family that was very strict 
and abusive.  He testified that his symptoms prior to service 
included wanting to "bounce off the walls," sleeping 
difficulties and an inability to focus.  The veteran 
testified that his military service aggravated his 
psychiatric disorder in that he developed chemical imbalances 
because of the environment.  Specifically he testified that 
he became more introverted, developed enuresis and that his 
anxiety levels increased due to being in close quarters with 
others on the ship.  The veteran did not seek treatment while 
he was in service and was not diagnosed until later in life, 
but testified that his symptoms during the 10-year period 
from the time of service discharge until the initial 
diagnosis in 1990 were the same as those before and during 
service.  

Additional records from Tehama County Mental Health Clinic 
show the veteran was seen on a regular basis between 1998 and 
1999.  

In June 2000, the veteran underwent a VA mental disorders 
examination by a panel of two psychiatrists at the request of 
the Board.  The examiners were specifically asked to 
determine the nature and etiology of all current psychiatric 
conditions and to reach a consensus on whether any 
psychiatric disorder clearly existed prior to service and 
whether any preexisting disorder increased in severity during 
service and, if so, beyond its natural progression.  The 
veteran gave a history of multiple behavioral problems 
including drug and alcohol use at age 16, with heavy 
polysubstance abuse until a year and a half ago.  The 
examination report indicates the following comments by the 
examiners, as part of their diagnoses:  One examiner 
indicated that the veteran's history and mental status 
examination were consistent with the diagnosis of psychotic 
disorder, NOS and that the veteran had a genetic 
vulnerability for a psychotic disorder.  In making such 
assessment, the examiner noted the veteran's report that he 
began having psychiatric symptoms as a child, when he had 
always been very anxious, and that he began having panic 
attacks, depression, mood swings, recurrent nightmares, and 
temper problems in service.

The other examiner stated that although the veteran did 
suffer from some kind of anxiety disorder, there was no 
psychotic condition.  He further stated that there was a pre-
existing psychiatric disorder indicated by childhood turmoil 
and probably by the onset of the use of drugs and alcohol 
prior to his time in the military service.  He concluded that 
the pre-existing psychiatric disorder continued but was not 
increased in severity during service.  The veteran continued 
using drugs and alcohol throughout his military life and 
afterwards and that if there was any increase in symptoms, 
that these were consistent with the natural progression of 
the disease.  The veteran's continual behavioral difficulty 
in the military spoke against the possibility of symptoms 
related to substance dependence and abuse more than any other 
psychiatric condition.  The examiner also felt that the 
veteran's symptoms of anxiety and interpersonal difficulties 
often followed a period of abstinence that was preceded by 
many years of drug and alcohol use.  Further, the veteran's 
drug and alcohol use was not related to traumatic situations 
or combat in the military.  The examiner felt that the 
chronic use of drugs and alcohol could not be distinguished 
from any kind of psychiatric disorder.  The diagnoses were 
generalized anxiety disorder and dependent personality 
disorder.

Due to the lack of agreement between the two previous 
examiners, in November 2000 a third examiner was asked to re-
evaluate the veteran.  At that time, the veteran reported 
that he first came into contact with the mental health system 
in 1990 following a suicide attempt.  As a result he was 
admitted into the Butte County Mental Health facility for 60 
days and then transferred to the Tehama County Mental Health 
system for 30 days.  The examiner noted that over the last 10 
years the veteran had been diagnosed with a variety of 
psychiatric disorders including psychotic disorder, NOS; 
generalized anxiety disorder; ADHD; social phobia; 
cyclothymic disorder; polysubstance dependence in early full 
remission; recurrent major depression and dependent 
personality disorder.  The examiner also noted the veteran's 
extensive history of marijuana use and alcohol dependence 
starting at age 16, which rapidly progressed to daily cocaine 
abuse and occasional use of hallucinogenic mushrooms and LSD.  
Three years ago, the veteran "got tired of it all" and 
decided to quit the use of all these substances on his own.  

The veteran reported that his earliest recollections of 
having engaged in self-harmful behavior were around the age 
of 5.  One event in particular was precipitated by an 
argument with his mother which resulted in him stealing a 
bicycle and riding out into the street.  The examiner opined 
that since then a pattern of self-harmful behavior appears to 
have been prevalent throughout the veteran's life.  For 
example, the veteran reported another incident while in the 
service where he had purposely endangered his own life by 
taking off his life jacket and throwing it overboard.  When 
asked why he had behaved in such a manner, he stated that he 
was angry and took off his lifejacket in defiance to show 
that he would kill himself if he wasn't left alone.  

With the exception of his service in the Navy most of the 
veteran's employment generally lasted no longer than a few 
months.  He had held some odd day jobs, but had been 
unemployed since he first came into contact with the mental 
health system about 10 years ago.  From age 14 until age 30 
he was employed briefly in various vocations including a 
janitor's helper, construction worker, a machine operator and 
fast-food worker.  His employment history was sporadic and 
characterized by numerous interpersonal conflicts with his 
peers and supervisors.  The veteran admitted to having 
intentionally disobeyed orders, physically assaulting a 
supervisor and repeated drug use. 

During the mental status examination the veteran was alert 
and oriented to person, time, place and purpose of visit.  
The examiner noted that although the veteran appeared 
cooperative, close inspection of his statements during the 
interview revealed that some of his self-reports were 
contradictory.  The examiner concluded that this may be an 
indication that the veteran was a poor personal historian or 
maybe less than truthful in his responses.  His presentation 
of psychiatric problems was behaviorally dramatic at times 
and he appeared to have significant difficulty verbalizing 
any substantive details about his psychological difficulties.  

The examiner concluded that though the veteran did not appear 
to meet the diagnostic criteria for any anxiety disorder in 
the DSM-IV, his lack of anxious symptoms was likely a result 
of his positive response to the psychotropic medications 
prescribed by his psychiatrist.  The veteran did, however, 
meet the diagnostic criteria for a character disorder based 
on his self-reports of having a pervasive pattern of unstable 
interpersonal relationships, self-image, moods and affects 
and impulsivity beginning by early adulthood.  

The diagnoses were anxiety disorder by history; alcohol, 
cocaine and cannabis dependence in full, sustained remission 
and borderline personality disorder with dependence and 
histrionic traits.  

The examiner noted that the veteran's acknowledgment that his 
psychological difficulties probably arose from his chaotic, 
early childhood environment and that he was adamant that his 
experiences in the Navy aggravated his anxious symptoms.  
However, the examiner also noted that examination of the 
veteran did not indicate any symptoms of acute stress while 
he was in the Navy or any posttraumatic features since his 
discharge from military service.  

The examiner concluded that, based on the veteran's history 
of interpersonal difficulties and his occupational problems 
as well as his endorsement of symptoms during the interview, 
his overall clinical picture appeared to be most consistent 
with the diagnosis of borderline personality disorder.  His 
anxious symptoms and past addictive behaviors were seen as 
correlates of this character disorder.  The examiner noted 
that since the veteran turned 18 years old while in the Navy, 
one could argue that he obtained the diagnosis for this 
character disorder while in the service and should be 
compensated accordingly.  However it was noted that the 
underpinnings of all character disorders were generally found 
prior to adulthood.  

The examiner stated the veteran's claim that his anxiety 
disorder and other psychological symptoms were more intense 
and frequent following his military service was probably 
accurate.  However, the progression of his psychological 
symptoms was seen as the natural progression of his 
psychological difficulties.  In other words, it was the 
examiner's opinion that the veteran's psychological problems 
would have progressed regardless of whether he was in the 
Navy or in other vocational settings.  This was evident in 
his occupational and interpersonal difficulty both prior to 
and following his military service.  In addition, the veteran 
acknowledged that much of his difficulty in the service was 
the result of his insubordination, his reported violation of 
military rules and regulations and his "acting out."  It 
was important to note that when asked about the specifics of 
how his military experience aggravated his psychological 
conditions, the veteran was unable to articulate or provide 
any plausible connection between his military service and the 
progression of his psychological difficulties.  


Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record, 
in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The veteran has subsequently undergone VA 
compensation examinations in June 2000, and November 2000, 
and copies of the examination reports have been associated 
with the file.  Moreover, the record reflects that the 
January 1997, rating decision, the September 1997, Statement 
of the Case, and the Supplemental Statements of the Case in 
April 1998, October 1998, and January 2001, addressed the law 
and the evidentiary shortcomings of the veteran's claim.  The 
veteran was afforded a  RO hearing in March 1998 and also 
testified at a hearing before a member of the Board in 
Oakland, California in July 1999.  The veteran has not 
alluded to other evidence not of record and, indeed, the 
Board is unable to identify any such evidence.  Thus, the 
veteran has received the notice and the assistance 
contemplated by law.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the 
claim is ready to be reviewed on the merits.

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service incurrence will 
be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year after separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet.App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The law further provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a),(b).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

In rendering a decision, the Board must account for the 
evidence that we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996),  citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The veteran's service medical records show that he received 
demotions, disciplinary actions and reprimands for numerous 
misconduct problems.  These records also show that he was 
evaluated on a single occasion for an emotional problem and 
but that there was no diagnosis of, or treatment for, any 
acquired psychiatric disorder.  Post service evidence shows 
that the veteran gave a history of anxiety and personality 
disorders as a child.  Further, in statements and during 
personal hearings he also described extensive illicit drug 
abuse prior to service, including marijuana, cocaine, LSD, 
and alcohol.  The most recent VA examiner in November 2000 
concluded that the veteran's overall clinical picture 
appeared to be most consistent with a diagnosis of borderline 
personality disorder.

The overall clinical evidence, including the veteran's 
service medical records, demonstrates that the inservice 
behavioral problems he now alludes to were more likely than 
not symptomatic of a personality disorder.  Thus, to the 
extent that the veteran's psychiatric symptoms have been 
attributed to his personality disorder, service connection is 
not warranted since personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Consequently, there is no legal basis to 
grant service connection for this disorder.  Since the law, 
rather than the evidence, is dispositive on this issue, 
service connection is not warranted for the veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The record also includes variously diagnosed acquired 
psychiatric conditions, including psychotic disorder, NOS, 
generalized anxiety disorder, ADHD, social phobia, 
cyclothymic disorder, recurrent major depression and 
schizophrenia.  As noted above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

The veteran's enlistment examination included his 
acknowledgment of nervous trouble, however in the absence of 
clarifying information, the Board cannot find that this 
reference is evidence of an acquired psychiatric disorder, 
and it serves no probative value.  While the veteran contends 
that there had been inservice aggravation, this assertion, in 
and of itself, is not dispositive, and must be balanced 
against the fact that no anxiety disorder, or any other 
mental impairment, was identified during service and there 
were no abnormal psychiatric findings reported at the time of 
separation.  

As noted above, there is some disagreement among the recent 
VA examining psychiatrists as to whether the veteran now has 
an acquired psychiatric disorder, such as generalized anxiety 
disorder.  Assuming that he does, such is not shown to have 
had its onset until the early 1990s, many years after 
military service.  Further, the extensive treatment records, 
which cover a 9 year period, indicate the presence of various 
mental disabilities for which treatment was sought, but for 
which an etiology was not provided.  These records do not 
show that the mental disabilities accorded treatment in the 
1990s and thereafter had been manifested prior to that date, 
and reflect no reference to the veteran's psychiatric 
disability as being related to military service.  Rather, the 
records carry multiple references to the veteran's traumatic 
and turbulent childhood and extensive pre-service drug use, 
including the most recent VA examinations in 2000.

The Board has considered the VA examination reports dated in 
June 2000 which suggest the possibility that his psychiatric 
disorders preexisted service.  Unfortunately, as there is no 
evidence of record that the veteran received treatment or 
evaluation for psychiatric symptoms prior to service, the 
opinions were based solely upon the history as provided by 
the veteran himself.  A medical diagnosis is only as credible 
as the history on which it was based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  See also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [a diagnosis "can be no better than the 
facts alleged by the appellant."].  In this regard, the 
Board has considered the fact that the veteran's service 
medical records are silent as to a psychiatric disorder, as 
are the records in the year following separation therefrom.  
When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Id at 233.

In sum, the veteran has simply not presented the required 
evidence that his psychiatric disorder was manifested as a 
result of his period of active service.  While there is 
evidence of behavioral problems in service (problems which 
also clearly existed during his childhood and adolescence) 
and evidence of a current psychiatric disability, the 
preponderance of the evidence weighs against a conclusion 
that there is a medically cognizable nexus between the 
current diagnosed disabilities and the veteran's service.  In 
brief, the most recent medical evidence is to the effect that 
the veteran's current anxiety disorder, if such exist, was 
initially manifested many years following his separation from 
service, and that any current mental disorder is not related 
to that service.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, although it may be permissible 
for SSA to pay benefits for a personality disorder under its 
governing law, VA has a specific bar, discussed above, 
against granting compensation for such a disorder.

ORDER

Entitlement to service connection for psychiatric disorder is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


